SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) 1[Income ON Demand III Escalator] Guaranteed Minimum Withdrawal Benefit Rider This rider is made part of the Contract to which it is attached and is effective on the Rider Date as shown on the Contract Specifications. Except as stated in this rider, it is subject to the provisions contained in the Contract. DEFINITIONS Account:the Accumulation Account as set forth in the Contract section titled Contract Values During Accumulation Period. Account Value:the Accumulation Account Value as set forth in the Contract section titled Contract Values During Accumulation Period. Annual Income Amount:the amount added to the Stored Income Balance on each Rider Anniversary during the Stored Income Period. Designated Funds:any Sub-account or Fixed Account that the Company makes available for use with this rider. Early Withdrawal:any withdrawal taken before the First Withdrawal Date. Excess Withdrawal:any withdrawal taken after the First Withdrawal Datethat exceeds the Stored Income Balance (or your required minimum distribution amount, if higher). Fee Base:the amount used to calculate the rider fee. First Withdrawal
